DETAILED ACTION
Claims 1 – 17 are pending in the present application. Claims 13-17 have been withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Election/Restrictions
Applicant's election of Invention I with traverse in the Reply filed on February 9th, 2021 is acknowledged.  The traversal is on the grounds that: (1) ”search and examination of claims 1-7 would include all of the non-elected claims”; (2) “method claim 13 is generic to the claimed subject matter of claim 1”; (3) “search and examination of all the claims may be made without serious burden”. These traversals are found partially persuasive.
In response to argument (1), the Office agrees that the search for claims 1-7 would include the limitations from claims  8-12 and therefore agrees to examine both groups I and II.
In response to argument (2), this traversal is not found persuasive because method claim 13 is by definition a different statutory category of matter from the apparatus claims and therefore it cannot be generic to the same subject matter. In the instant case, claim 13 may encompass using 
In response to argument (3), Applicant’s assertion of no serious burden is not found persuasive because (as noted in the restriction requirement): (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and (e) the inventions are likely to raise different non prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  For example, note MPEP 803(II) and MPEP 808.02.  Thus, the examiner (in the reasons set forth in the Office Action of December 24th, 2020) has met the criteria for showing serious burden.  
To conclude, claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group III, there being no allowable generic or linking claim.  The restriction/species requirement is deemed proper and is therefore made FINAL.

Specification and Claim Objections
The disclosure is objected to because of the following informalities:
Claim 10 appears to have an extra “f” after the period.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–2, 4–5, 7–8, and 10–11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Douglas Gluntz, US 4810460 A (hereinafter “Gluntz”).
Regarding claim 1, Gluntz discloses a boiling water nuclear reactor system, comprising: 

    PNG
    media_image1.png
    465
    434
    media_image1.png
    Greyscale

Fig. 1 boiling water reactor 20; Col. 4 ll. 54-68; 
a reactor core disposed in the reactor pressure vessel reactor core 24; 
a core shroud surrounding the reactor core (Col. 5 ll. 1-16: a core shroud head 26 surrounds the upper core, the remainder of the core is shown to be enclosed within a shroud wall separating an outer from an inner flow); 
a downcomer region disposed between an inner surface of the reactor pressure vessel and the core shroud (Col. 5 ll. 35-53: downcomer annulus region 38); 
a steam line connected to an upper end of the reactor pressure vessel main steam line 21;
an isolation condenser system 60 receives steam from the reactor pressure vessel and includes a condensate return line 68 that selectively returns condensate inside the core shroud above the reactor core into one or both of an upper plenum or chimney region of the core shroud (Col. 5 ll. 5-16, Col. 5 ll. 58- Col. 6 ll. 17: the upper plenum area lies above 36 and output line 68 from isolation cooling system 60 is shown to enter above 36).
Regarding claims 4–5, 8, and 10, please refer to the rejection of the same limitations of claim 1, and further, Gluntz discloses 
a turbine receiving steam from the reactor pressure vessel (Fig. 1; Col.; 5 ll. 35-40: turbine generator 10); and 
a main condenser system 12 receiving the steam from the turbine and connected to the reactor pressure vessel by a feedwater return line for returning condensate from the main condenser system (Col. 5 ll. 40-53: note the line comprising feedwater pump 16), the feedwater return line selectively returning condensate inside the core shroud above the reactor core into one or both of an upper plenum or chimney region of the core shroud (the feedwater is returned at sparger 22 which lies above 36 in the upper plenum area near the chimney region)
Regarding claims 2 and 11, Gluntz discloses the boiling water nuclear reactor system according to claims 1 and 8, respectively, wherein the condensate return line of the isolation condenser system includes a valve that opens flow through the condensate return line during a reactor shutdown (Col. 5 ll. 58-Col. 6 ll. 17: “During depressurization of the reactor following a LOCA, input line 66 communicates some of the flashed coolant into suppression pool 64. Output line 68 consists of pipes and valves which connect the bottom of suppression pool 64 with the interior of the reactor pressure vessel 34. During depressurization of the reactor following a LOCA, output line 68 discharges emergency coolant comprising suppression pool 64 into the downcomer region 38 at a height above the core shroud head 26.”).

Regarding claim 7, Gluntz discloses the boiling water nuclear reactor system according to claim 4, wherein the feedwater return line returns condensate inside the downcomer (Col. 5 ll. 35-53: “the returned feedwater thereafter flows into the downcomer region”).

Allowable Subject Matter
Claims 3, 6, 9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests the condensate return line or the feedwater return line further includes a split portion that returns condensate inside the downcomer region, in combination with all other limitations.
In the prior arts listed, these return lines are not split.

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Wade also teaches an isolation condenser system and may have been applied to reject claims 1 and 8. Hidaka may have been applied to reject claim 8. Katono also teaches an additional heat exchanger equivalent to an isolation heat exchanger.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646